DETAILED ACTION

Response to Amendment
The Amendment filed 2/01/2022 has been entered. Claims 1-8 remain pending in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/08/2022 were filed after the filing date of the application on 8/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, “is biased” should be deleted.
Regarding claim 3, “respective” should be delete. As the examiner made a mistake requiring the change.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“blade retention member” as recited in claim 1(first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “blade retention”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “retention” preceding the generic placeholder describes the function, not the structure, of the member).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear if “one or more unitary blade units having a cutting edge to the housing” is part of the primary blade member of claim 1 or a blade member additional to the primary blade. Since the specification also refers to the primary blade being a unitary blade unit, it is unclear if the claim is further describing the primary blade or adding more blades.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dawidowicz (US 4245388) in view of Howell (US 20120324737 A1) and in further view of Bruno (US 20110225828 A1).
Regarding claim 1, Dawidowicz teaches a method of assembling a razor cartridge comprising: 
a housing (10); 
the housing includes a pair of laterally spaced apart blade stabilizers (25); 
mounting a primary blade member (12) having a cutting edge to the housing (see Figure 11); and 
contacting the cutting edge of the primary blade member with the laterally spaced apart blade stabilizers (see left side of Figure 11, at cutting edge); 
mounting a blade retention member (16) to a top surface of the housing (see Figure 1); 
constraining a pair of lateral ends of the cutting edge (at the contact area of 25 on the blade) of the primary blade member between the blade retention member and the pair of laterally spaced apart blade stabilizers (see Figures 1 and 12).
Dawidowicz fails to teach the housing is injection molded and that the pair of laterally spaced apart blade stabilizer is co-injection molded from elastomer. 
Howell teaches a shaving razor including a comb (skin contact element) that is injection molded thermoplastic elastomer (paragraph 0040-0042).
Dawidowicz discloses the claimed invention except for the stabilizers are made of elastomer. Howell teaches a known comb element in the art of razor that is made of elastomer (paragraph 0040-0042 of Howell). It would have been obvious to one having ordinary skill in the art to modify the device to make the pair of stabilizer of Dawidowicz (which is part of the comb as can be seen in Fig. 1 of Dawidowicz) out of elastomer, since the court has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07
Bruno teaches a shaving razor including a housing that is injection molded (paragraph 0013) and a guard (at the front of the blade) that is co-injection molded with the housing (paragraph 0013).
As modified Dawidowicz fails to disclose how the housing and the comb (stabilizers) with a different material is made, Bruno teaches two different parts with different materials injection and co-injection mold on the same housing. Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of modified Dawidowicz to make the housing and the stabilizers (the comb) from injection molding and co-injection molding respectively, as taught by Bruno. As Bruno further teaches that injection and co-injection molding is one of many common way to join two parts together in the field of razor making (other common way being snap fits, clips, cold forming, paragraph 0013 of Bruno)
Regarding claim 7, modified Dawidowicz further teaches providing a protrusion (the hill left side of 25 in Figure 7 of Dawidowicz) on each of the laterally spaced apart blade stabilizers (see Figure 1).
Regarding claim 8, modified Dawidowicz further teaches compressing the protrusions with the primary blade member (as modified in claim 1, the material of the comb portion as changed to elastomer material, therefore has an inhering compressible properties, as the clip 16 is holding the blade together, the blade is considered to compress the protrusion at 38, see Figure 12).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dawidowicz (US 4245388) in view of Howell (US 20120324737 A1) and in further view of Bruno (US 20110225828 A1) and in further view of Wonderley (US 6430818 B1).
Regarding claim 2, modified Dawidowicz teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Dawidowicz fails to teach mounting a plurality of blades to the housing, each of the blades having a respective cutting edge.
Wonderley teaches a plurality of blade members (70, 60) positioned between the primary blade member (50) and the cap (112).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Dawidowicz to add a plurality of blade members, as taught by Wonderley, in order to allow a closer shave during the shaving process (col. 1 lines 12-25 of Wonderley).
Regarding claim 6, modified Dawidowicz further teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Dawidowicz fails to teach mounting one or more unitary blade units having a cutting edge to the housing.
Wonderley teaches a plurality of blade members (70, 60) positioned between the primary blade member (50) and the cap (112).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Dawidowicz to add a plurality of blade members, as taught by Wonderley, in order to allow a closer shave during the shaving process (col. 1 lines 12-25 of Wonderley).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dawidowicz (US 4245388) in view of Howell (US 20120324737 A1) and in further view of Bruno (US 20110225828 A1) and in further view of Wonderley (US 6430818 B1) in further view of Althaus 526’ (US 5305526) and Althaus 420’ (US 5253420).
Regarding claims 3-4, modified Dawidowicz teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Dawidowicz fails to teach biasing the cutting edge of the primary blade member is biased against the blade retention member (as required by claim 3) and biasing the cutting edges of the plurality of blades against the blade retention member (as required by claim 4).
Althaus 526’ teaches a blade retention member (11) mounted to a top surface of the housing (see Figure 1-2), wherein the primary blade member has a cutting edge constrained by the blade retention member (see Figure 2), wherein the cutting edge of the primary blade member directly contacts the blade retention member (see Figure 2), and the purpose of the blade retention member is to loop around the blade to protect the skin during shaving (col. 2 lines 40- 49).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Dawidowicz to add the blade retention members (are considered as clips, since they secure the blade), as taught by Althaus 526’, in order allow better protection of the skin during shaving (col. 2 lines 40- 49 of Althaus 526’). Examiner notes that since the blade retentions (are considered as clips, since they secure the blade) of Althaus protects the blade from the top and the pair of laterally spaced apart blade stabilizers of Dawidowicz protects the blade from the bottom, therefore the modified device is being considered to teach the primary blade member has a cutting edge constrained between the blade retention member and the pair of laterally spaced apart blade stabilizer.
Althaus 420’ teaches a razor with an entire razor blade unit (assembly of 6, 5 and 8) in the cartridge biased by a spring (12, see Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Dawidowicz to add the spring with in the movable blade assembly, as taught by Althaus 420’ in order to allow the blade to have slight deflection during shaving and thus improve the process (col. 2 lines 6-47 of Althaus 420’). The resulting device of modified Dawidowicz teaches the blades under the blade retention member (add by the modification of Althaus 526’) and the spring biased (add by the modification of Altaus 420’) the blade unit (including the primary blade and other blades added by Wonderley) into the blade retention member. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dawidowicz (US 4245388) in view of Howell (US 20120324737 A1) and in further view of Bruno (US 20110225828 A1) and in further view of Altaus (US 5305526).
Regarding claim 5, modified Dawidowicz teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Dawidowicz fails to teach said mounting comprises mounting a pair of clips to the housing.
Althaus 526’ teaches a blade retention member (11) mounted to a top surface of the housing (see Figure 1-2), wherein the primary blade member has a cutting edge constrained by the blade retention member (see Figure 2), wherein the cutting edge of the primary blade member directly contacts the blade retention member (see Figure 2), and the purpose of the blade retention member is to loop around the blade to protect the skin during shaving (col. 2 lines 40- 49).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Dawidowicz to add the blade retention members (are considered as clips, since they secure the blade), as taught by Althaus 526’, in order allow better protection of the skin during shaving (col. 2 lines 40- 49 of Althaus 526’). Examiner notes that since the blade retentions (are considered as clips, since they secure the blade) of Althaus protects the blade from the top and the pair of laterally spaced apart blade stabilizers of Dawidowicz protects the blade from the bottom, therefore the modified device is being considered to teach the primary blade member has a cutting edge constrained between the blade retention member and the pair of laterally spaced apart blade stabilizer.

Response to Arguments
Applicant's arguments filed 2/01/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding “one or more unitary blade unit” in claim 6. Examiner notes that in the remark, the applicant is intended to claim more blades, however to make it clear that claim 6 is adding blade and not just further describing the primary blade, the examiner suggested to claim “a second blade member, wherein the second blade member is a unitary blade unit having a cutting edge”. The Applicant should amend the claim to remove the indefiniteness issue, rather than merely asserting that the claim should be read to require an additional blade.
In response to applicant’s argument that Dawidowicz fails to teach “constraining a pair of lateral ends of the cutting edge of the primary blade member between the blade retention member and the pair of laterally spaced apart blade stabilizers”. Examiner notes that as the claim does not required the blade retention member and the pair of laterally spaced apart blade stabilizers to be in direct contact with the cutting edge of the blade, since a line can be draw where the tip of the cutting blade edge is between the blade retention member and the pair of laterally spaced apart blade stabilizers and the blade is constrain by the blade retention member and the pair of laterally spaced apart blade stabilizers, the limitation is considered met.
Furthermore examiner notes that element 16 is considered as the blade retention member for this rejection, and element 14 and element 16 are used alternatively with respect to Figure 11 and 12. Examiner further notes that Figure 12 was used in the rejection and Figure 12 does not include the blade retention member (element 14/40, see Figure 11) the applicant is arguing against. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Howell and Bruno are rely upon for the teaching of material for similar parts in the art, and the reason is to find a suitable material for the construction of the device.
The same agreement applies for claims 2-5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/05/2022
/EVAN H MACFARLANE/Examiner, Art Unit 3724